DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (EP 0 667 362 A1, “Luthra”) in view of Takeno (US 2020/0010723 A1).
With respect to claims 1-2 and 6, Luthra discloses a coating composition containing: a polyisocyanate component a); a component b) having the formula shown below; and a component c) which is a water-adsorbing zeolite (Abstract). In the formula: X is an organic group having a valency of n and is inert towards isocyanate groups at 100°C or less and includes divalent hydrocarbon groups obtained by the removal of the amino groups from an aliphatic, araliphatic, or cycloaliphatic polyamine such as a diamine; R1 and R2 may be identical or different and represent organic groups which are inert towards isocyanate groups at 100°C or less, such as methyl or ethyl groups; R3 and R4 may be identical or different and represent hydrogen or organic groups which are inert towards isocyanate groups at 100°C or less such as hydrogen; n represents an integer that is at least 2, such as 2 to 4 (page 5, lines 1-10). Thus, the component b) is identical to that disclosed by Applicant as being a polyaspartate (see instant specification, [0040-0043]), and therefore corresponds to the presently claimed polyaspartate. The polyisocyanate includes 1,6-hexamethylene diisocyanate (i.e., HDI polyisocyanate), which is an aliphatic polyisocyanate as it is identical to that presently claimed (page 3, lines 28-29). The polyisocyanate has an isocyanate content (i.e., NCO%) of about 0.5% to 30% by weight (page 4, lines 36-37). The zeolite is present in an amount of 0.1-15 wt% based on the total weight of the coating composition (page 5, line 55-page 6, line 1); it is noted that zeolite is identical to the drying agent described by Applicant (see instant specification, [0049]), and thus corresponds to the presently claimed drying agent. The composition is made by mixing the components together to form a binder and may be carried out solvent free or in the presence of solvent, wherein the weight ratio of the binder to solvent is about 40:60 to 100:0 (page 6, lines 8-15 and 19-21); thus, when the mixing is done without solvent, the total solvent content is 0 g/L. The coating additionally contains pigment (page 6, lines 22-24), which is present in an amount of 396.9 parts in the presence of 421.7 parts of a polyaspartate, 27.8 parts zeolite, and 371.8 parts polyisocyanate (page 9, Table 3); the polyaspartate, zeolite, and polyisocyanate form the binder (page 6, lines 2-3); thus, the total amount of binder is 821.3 (421.7+27.8+371.8 = 821.3), and therefore the pigment to binder ratio is about 0.4833 (396.9/821.3 ≈ 0.4833), which falls within the claimed range.

    PNG
    media_image1.png
    222
    386
    media_image1.png
    Greyscale

Luthra does not disclose wherein the aliphatic polyisocyanate and the polyaspartate are combined at an equivalent ratio of 0.9-1.8.
Takeno teaches a coating composition made from an aspartic ester identical to that describer by Applicant ([0036-0038]) and an aliphatic polyisocyanate ([0039]), wherein the equivalent ratio of the amino group of the aspartic ester to the isocyanate group of the polyisocyanate (i.e., NH/NCO ratio) is 10:1 to 1:10, which allows for better drying properties and improved scratch resistance and weather resistance ([0043-0044]). It is noted that the ratio taught by Takeno is the inverse of the ratio Applicant describes (see instant specification, [0034], which describes the equivalent ratio as being NCO/NH); thus, taking the inverse of the ratio taught by Takeno leads to an NCO/NH ratio of 1:10 (0.1) to 10:1 (10.0), which overlaps the presently claimed equivalent ratio.
Luthra and Takeno are analogous inventions in the field of coating compositions made from polyaspartate and polyisocyanate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the polyisocyanate and polyaspartate of Luthra to be in an equivalent ratio taught by Takeno, including values presently claimed, in order to provide a coating with better drying properties and improved scratch resistance and weather resistance (Takeno, [0043-0044]).
With respect to claim 3, Luthra discloses the polyisocyanate can be an allophanate (page 3, lines 40-42).
With respect to claim 4, Luthra discloses the polyisocyanate has an average functionality (i.e., isocyanate functionality) of 2 to 6 (page 3, lines 43-44). While there may be no explicit disclosure regarding the average functionality being a number average functionality, given the range discloses by Luthra, it is clear there would be at least some overlap in the number average functionality.
With respect to claim 5, Luthra discloses the polyisocyanate has a number average molecular weight of 196 (112 + 42*2 [from the 2 NCO groups] = 196) to 1,084 (1000 + 42*2 [from the 2 NCO groups] = 1084) (page 3, lines 17-23) or 400-6,000 (page 4, lines 21-26). While there may be no explicit disclosure regarding the weight average molecular weight, given the relationship between weight average molecular weight (Mw) and number average molecular weight (Mn), i.e. Mw/Mn >1, it is clear that the weight average molecular weight disclosed by Luthra would overlap that presently claimed.
With respect to claims 7-9, Luthra discloses the use of component c) which is a water-adsorbing zeolite (Abstract). It is noted that zeolite is identical to what Applicant describes as being a molecular sieve (see instant specification, [0049]), and thus the component c) corresponds to the drying agent comprising a molecular sieve. Luthra discloses the zeolites have a pore diameter (i.e., pore size) of less than 10 Å (page 5, lines 44-47). While there may be no explicit disclosure regarding the water absorption capacity being 20-35 g water/g molecular sieve at 25°C and 40% relative humidity, because Luthra discloses an identical molecular sieve as that presently claimed and disclosed by Applicant, it would therefore necessarily inherently have a water absorption capacity being 20-35 g water/g molecular sieve at 25°C and 40% relative humidity, absent evidence to the contrary.
With respect to claims 10-13, Luthra discloses the use of catalysts in the coating composition (page 6, lines 22-24) and discloses the use of dibutyltin dilaurate as an additive (page 7, line 41). As evidenced by Takeno, dibutyltin dilaurate is a well-known catalyst ([0185]). Luthra further discloses the amount of dibutyltin dilaurate is 0.26 parts in a coating containing an additional 277 parts polyaspartate, 27.5 parts zeolite, 27.0 parts n-butyl acetate, and 247 parts polyisocyanate (page 8, Table 2); thus, the total amount of the coating composition is 578.76 (277 + 0.26 + 27.5 + 27.0 + 247 = 578.76), and therefore the amount of dibutyltin dilaurate is about 0.0449 wt% (0.26*100/578.76 ≈ 0.449%), which falls within the claimed range. It is noted that dibutyltin dilaurate is identical to the metal additive including a tin compound described by Applicant (see instant specification, [0053-0054]), and would therefore have a metal having a +4 oxidation state as presently claimed.
With respect to claim 14, given that Luthra in view of Takeno discloses an identical coating composition as that presently claimed, then it is clear the coating composition would necessarily inherently have an initial viscosity of 55-90 KU at 23°C as presently claimed.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose amounts of components to produce a coating with viscosity, including that presently claimed, in order to produce a composition that is able to be applied effectively and has desired dry time (Luthra, page 6, lines 36-50).
With respect to claim 15, given that Luthra in view of Takeno discloses an identical coating composition as that presently claimed, then it is clear the coating composition would necessarily inherently have a viscosity of less than 120 KU at 23°C as presently claimed for at least 1.5 hours after mixing.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose amounts of components to produce a coating with viscosity, including that presently claimed, in order to produce a composition that is able to be applied effectively and has desired dry time (Luthra, page 6, lines 36-50).
With respect to claim 16, Luthra discloses the coating composition may be made in the presence of solvent, wherein the ratio of the coating to solvent is about 40:60 to 100:0 (page 6, lines 12-15 and 19-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of solvent in order to provide a coating having desired viscosity. By having a low amount of solvent, the coating composition would have a high weight solids content. Given the range of solvent content disclosed by Luthra, it is clear the weight solids content presently claimed would be encompassed by the coating composition of Luthra.
With respect to claims 17-18, while Luthra discloses the coating is applied to substrates (i.e., is applied to a surface portion of a substrate) including metal, plastic, wood, cement, concrete, or glass (page 6, lines 36-40), Luthra does not disclose the thickness of the coating.
Takeno teaches applying a coating to materials such as metal, glass, concrete, plastic ([0257]) in a thickness of 80-100 µm ([0297]), which is about 3.15-3.94 mil (80 µm ≈ 3.15 mil; 100 µm ≈ 3.94 mil). The coating provides weather resistance ([0258])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating of Luthra in view of Takeno to substrate having a thickness that falls within the claimed range in order to provide a coating that provides abrasion resistance, solvent resistance, and weather resistance (Luthra, page 2, lines 21-23; Takeno, [0258]).
With respect to claims 19-20, in addition to the prior art teachings of the coating composition as discussed above (see the rejection of claim 1), Luthra additionally discloses the composition is made by mixing the components together to form a binder and may be carried out in the presence of solvent (i.e., diluting the coating composition with a solvent), wherein the weight ratio of the binder to solvent is about 40:60 to 100:0 (page 6, lines 8-15 and 19-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the content of solvent, including over values presently claimed, for the purposes of providing a coating composition having desired viscosity.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Kendi et al. (CA 2 650 317 A1) discloses a coating composition made from a polyaspartate and an aliphatic polyisocyanate (Abstract). The NCO/NH ratio is 0.5:1 to 3:1 (page 2, lines 15-16). The structure of the polyaspartate (page 3) appears similar to that disclosed by Applicant. The diisocyanate includes 1,6-diisocyanatohexane (i.e., HDI) (page 5, line 1) and has an NCO group content (i.e., NCO%) of 5-25% and an average NCO functionality of 2.0-5.0 (page 5, lines 8-10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787